Case: 1:19-cv-00309-SJD Doc #: 26 Filed: 10/14/20 Page: 1 of 4 PAGEID #: 240

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Dennis Barnette,
Case No. 1:19-cv-309

Plaintiff,
Judge Susan J. Dlott
v.
: Order Granting Renewed Motion to
City of Cincinnati, et al., : Confirm Arbitration Award
Defendant.

This matter is before the Court on Plaintiff Dennis Barnette’s Renewed Motion to
Confirm Arbitration Award. (Doc. 15.) Defendant City of Cincinnati filed a Memorandum in
Opposition to the Renewed Motion. (Doc. 22.) Thereafter, the Fraternal Order of Police Queen
City Lodge 69 (“FOP”), also a nominal defendant, filed a Memorandum Joining and in Support
of the Renewed Motion. (Doc. 25). For the reasons that follow, the Court will confirm the
Arbitration Award pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 9.

I. PROCEDURAL HISTORY

Barnette, an officer in the Cincinnati Police Department, initiated this action on April 26,
2019 against Defendants City of Cincinnati, Cincinnati Chief of Police Eliot Isaac, and
Cincinnati City Manager Patrick Duhaney (collectively, the “City Defendants”). (Doc. 3.) He
alleged that the City Defendants discriminated against him on the basis of race in violation of
state law and denied him due process in violation of the U.S. Constitution when they suspended
his police powers. (/d, at PageID 33-34.) Barnette moved for a temporary restraining order and
preliminary injunction. (Doc. 4.) After the parties informed the Court that Barnette had been
restored to full duty pending arbitration, the Court issued an Order on May 10, 2019 denying as

moot the motion for equitable relief and staying the case pending arbitration. (Doc. 6.)
Case: 1:19-cv-00309-SJD Doc #: 26 Filed: 10/14/20 Page: 2 of 4 PAGEID #: 241

The arbitration proceeded between the FOP and the City of Cincinnati. (Doc. 8 at
PageID 80.) Barnette was not a party to the arbitration. A hearing was held before an arbitrator
with the American Arbitration Association in September 2019. (/d. at PageID 81.) The
arbitrator issued a written decision sustaining in part and denying in part the grievance on
December 9, 2019. (Jd. at PageID 80-112.) The arbitrator concluded as follows in the written
decision:

Based thereon, Disciplinary Action was appropriate and warranted for the

reasonably prohibited misconduct engaged in by the Grievant, as captured on the

BWC footage; however, the Grievance is Sustained to the extent the 56-hour

Suspension shall be reduced to a Written Warning, consistent with that issued to

Officer Donte Hill for the same offense, and to other Employees who have made

similar derogatory and offensive utterances; the Grievant shall be made whole for

the time lost from the 56-hour Suspension; and, he shall be made whole for the

extra employment opportunities lost when his Police powers were suspended.

(Each Charge - Rule 25; and, Rule 1.23(C) - levied against this Employee, while

recognized as separate Charges, are merged only for the purpose of
disposition/adjudication herein since each is dependent on the other).

(id. at PageID 112.)

On December 19, 2019, Barnette filed the first Motion to Confirm Arbitration Award,
which was opposed by Defendants. (/d. at PagelID 76-79.) The Court held a status conference
on January 14, 2020. Thereafter, on January 28, 2020, the Court denied Barnette’s Motion
without prejudice to refiling because the Arbitration Award was not yet final. (Doc. 9.) The
Ohio Revised Code provides that a party to an arbitration has three months after the award is
made to file a motion in common pleas court “vacating, modifying, or correcting the award.”
Ohio Rev. Code § 2711.13.

After the Arbitration Award became final, Barnette filed the Amended Complaint against
the City Defendants and the FOP on July 3, 2020. (Doc. 14.) Barnette identified the FOP as
“the bargaining agent for Plaintiff and a necessary party to these proceedings for confirmation of

the Arbitration Decision arising from the facts alleged herein.” (/d. at PageID 156.) He restated
Case: 1:19-cv-00309-SJD Doc #: 26 Filed: 10/14/20 Page: 3 of 4 PAGEID #: 242

his claims for race discrimination and denial of due process against the City Defendants. (/d. at
PageID 159-161.)

Barnette also filed the pending Renewed Motion to Confirm Arbitration Award on July 3,
2020. (Doc. 15.) The City of Cincinnati opposed the Renewed Motion on the grounds that
Barnette lacks standing to confirm the arbitration award since he was not a party to the
arbitration. (Doc. 22.) The FOP, conversely, filed a Memorandum supporting and joining in
Barnette’s effort to have the Arbitration Award confirmed. (Doc. 25.)
Il. ANALYSIS

The FAA provides that “any party to the arbitration” can apply for an order confirming
an arbitration award to the “United States courts in and for the district within which such award
was made.” 9 U.S.C. § 9. It further provides that a district court “must grant such an order
unless the award is vacated, modified, or corrected as prescribed in sections 10 and 11 of this
title.” Jd. The City of Cincinnati’s sole basis to oppose confirmation of the Arbitration Award is
that Barnette was not a party to the arbitration as required by § 9. The City of Cincinnati
summarized its argument as follows:

Barnette is a member of FOP Queen City Lodge #69, which is the party that filed

the grievance that resulted in arbitration. The FOP is the legal entity with the

power and authority to file for arbitration as the authorized representative of

Barnette and other members. While the arbitration vindicated Barnette’s rights, it

was in the name of the FOP. As such, only the FOP has standing to move to

confirm the arbitration award, which it has yet to do. This most likely is because
of the resolution between the parties.

(Doc. 22 at PageID 225.) However, this argument was undermined when the FOP, a party to the
arbitration, filed its Memorandum supporting and joining in Barnette’s request to confirm the
Arbitration Award. There being no other objection, the Court confirms the Arbitration Award

pursuant to the FAA, 9 U.S.C. § 9.
Case: 1:19-cv-00309-SJD Doc #: 26 Filed: 10/14/20 Page: 4 of 4 PAGEID #: 243

Ill. CONCLUSION
For the foregoing reasons, the Renewed Motion to Confirm the Arbitration Award (Doc.
15) is GRANTED.
IT IS SO ORDERED.
yee
Dated this /4 day of October 2020.
BY THE COURT:

titan QB

Susan J. Dlott
United States DistrictJudge
